Title: From Alexander Hamilton to Edmond Charles Genet, [1 July 1793]
From: Hamilton, Alexander
To: Genet, Edmond Charles



[Philadelphia, July 1, 1793]

The Secretary of the Treasury presents his Compliments to The Minister Plenipotentiary of France. Among the bills presented to the Treasury as having been refused by him is one for 135 Dolls. & 51½ Cts which was payable the 3d. of June. It was taken for granted, that all the Bills which became due in the first fortnight of June had been satisfied. The contrary appearance is an additional embarrassment. The Secretary of the Treasury requests that the Minister will cause him to be furnished with a note of the bills which have been paid by Mr. Bournonville out of the funds heretofore put into his hands destined for that object.
July 1. 1793
